           Case 4:16-cv-01730-YGR Document 145 Filed 01/25/19 Page 1 of 4



 1    Bradley W. Caldwell (pro hac vice)                   Christopher D. Banys        (SBN 230038)
      bcaldwell@caldwellcc.com                             Jennifer L. Gilbert         (SBN 255820)
 2    Jason D. Cassady (pro hac vice)                      BANYS, P.C.
      jcassady@caldwellcc.com                              1030 Duane Avenue
 3    John Austin Curry (pro hac vice)                     Santa Clara, CA 95054
      acurry@caldwellcc.com                                Tel: (650) 308-8505
 4    Warren J. McCarty, III (pro hac vice)                Fax: (650) 353-2202
      wmccarty@caldwellcc.com                              cdb@banyspc.com
 5    CALDWELL CASSADY & CURRY                             jlg@banyspc.com
      2101 Cedar Springs Rd., Suite 1000
 6    Dallas, TX 75201
      Telephone: (214) 888-4848
 7    Facsimile: (214) 888-4849
 8   Attorneys for Plaintiff,
     Windy City Innovations, LLC
 9
                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11                                      OAKLAND DIVISION

12    WINDY CITY INNOVATIONS, LLC,                    Case No. 4:16-cv-01730-YGR

13                   Plaintiff,                       PLAINTIFF WINDY CITY INNOVATIONS,
                                                      LLC’S WRITTEN STATEMENT
14    v.                                              EXPLAINING FAILURE TO COMPLY
                                                      WITH THE COURT’S STANDING ORDER
15    FACEBOOK, INC.,                                 PURSUANT TO ORDER AT DKT. 143

16                   Defendant.                       Date: January 25, 2019
                                                      Time: 2:01 p.m.
17                                                    Ctrm: Courtroom 1, Fourth Floor
18                                                    The Honorable Yvonne Gonzalez Rogers
19
            Plaintiff Windy City Innovations, LLC (“Windy City”), by and through its counsel
20
     Warren McCarty, respectfully submits this written statement in response to the Court’s January
21
     23, 2019 Order to Show Cause (Dkt. 143).
22
            Windy City and its counsel Mr. McCarty sincerely apologize for failing to recognize and
23
     appreciate the Court’s distinction between letter and brief formatting and represent this will not
24
     happen again. Windy City and its counsel place the utmost importance on careful compliance
25
     with Local and Federal Rules, as well as with this Court’s standing orders. In preparing its
26
     response, Windy City’s counsel studied the Court’s Standing Order in Civil Cases with every
27
     intention of complying with the requirements therein. Nonetheless, Windy City mistakenly
28
      PLAINTIFF’S WRITTEN STATEMENT
                                                      1.                               4:16-CV-01730-YGR
      PURSUANT TO ORDER AT DKT. 143
          Case 4:16-cv-01730-YGR Document 145 Filed 01/25/19 Page 2 of 4



 1   understood that formatting its response using a case-caption style document similar to
 2   Facebook’s initial letter complied with the Court’s rules. This mistake was entirely ours,
 3   inadvertent, and not for the purpose of circumventing the Court’s Standing Order.
 4          Throughout this litigation, counsel for Windy City have worked diligently to comply with
 5   the local rules and the Court’s standing orders for all filings, and they in no way intended to

 6   circumvent the Court’s orders in filing its Response (Dkt. 141). Immediately after this action was

 7   transferred into this Court in 2016, counsel for Windy City collected and reviewed all applicable

 8   standing orders and local rules, as well as the District’s Guidelines for Professional Conduct.

 9   Moreover, during the first Case Management Conference held in this Court on July 25, 2016,

10   Windy City’s counsel Messrs. Brad Caldwell and Warren McCarty observed the Court stressing

11   to counsel in an unrelated case the importance of carefully following Your Honor’s standing

12   orders. Since that time, Windy City has routinely consulted the applicable standing orders in this

13   Court to ensure compliance therewith, tracked updates to the Court’s orders, and cited to the

14   Court’s orders in its pleadings where applicable.

15          On Tuesday January 15, 2019, Facebook filed a letter requesting a pre-filing conference
     for its Motion for Summary Judgment (Dkt. 140). Immediately after receiving this letter, counsel
16
     for Windy City, including Mr. McCarty, repeatedly reviewed the portion Your Honor’s Standing
17
     Order to ascertain the appropriate manner for responding to Facebook’s letter:
18
                Within three (3) business days after receipt of the letter, any adversary
19              wishing to oppose the motion must file a written response addressing the
20              substance of the moving party’s letter, with a copy to Chambers and the
                moving party. This response shall also be limited to three single-spaced
21              pages, including any attached exhibits or supporting papers.

22          Mr. McCarty, as well as other attorneys and staff at Caldwell Cassady & Curry, worked
23   diligently in the ensuing days to draft a response to Facebook’s letter that conformed to the
24   Court’s Standing Order requirements above. The response was drafted with formatting that

25   mirrored the formatting used by Facebook, under the mistaken assumption that this complied

26   with the Court’s Standing Order for a response. Windy City made certain to file its response

27   within three business days after receipt of Facebook’s letter and limit the argument to three

28   single-spaced pages. Further, given that Facebook requested a pre-filing hearing to occur on

      PLAINTIFF’S WRITTEN STATEMENT                    2.                               4:16-CV-01730-YGR
      PURSUANT TO ORDER AT DKT. 143
          Case 4:16-cv-01730-YGR Document 145 Filed 01/25/19 Page 3 of 4



 1   Friday January 25, 2019, Windy City arranged for staff at Caldwell Cassady & Curry to prepare
 2   and FedEx copies to the Court over the weekend so they would neither be delayed nor lost
 3   through failed delivery attempts on the Dr. Martin Luther King, Jr. holiday.
 4          In drafting Windy City’s response, Mr. McCarty and others at Caldwell Cassady & Curry
 5   paid careful attention to Your Honor’s requirement that the response address the substance of the

 6   moving party’s letter. Facebook’s letter requested summary judgment on six different grounds.

 7   Windy City worked diligently to provide the Court with a response directly and substantively

 8   addressing each of these six grounds—including citation to authorities where necessary to

 9   respond to Facebook’s authorities, explanation of evidence undermining Facebook’s six grounds,

10   and citation to Your Honor’s Standing Order to address whether Facebook should even be

11   allowed to file its proposed motion. To assist the Court, Windy City included headings in its

12   response that mirrored the order of issues presented in Facebook’s letter.

13          In retrospect, Windy City should have formatted its filing using letterhead instead of

14   using a case-caption as a cover page. Windy City in no way intended to circumvent the Court’s

15   Standing Order, including the requirement that its response be limited to three single-spaced
     pages. Windy City and its counsel sincerely apologize to the Court and its staff for failing to
16
     meet the Court’s expectations, and for falling short in its efforts to comply with the Court’s
17
     Standing Order. After reviewing this submission and conducting the show cause hearing, if the
18
     Court feels that action needs to be taken, Windy City respectfully asks that, instead of
19
     sanctioning counsel, the Court strike its submission at Dkt. 141 and direct Windy City to file a
20
     reformatted response.
21
            Windy City has paid, and continues to pay particular attention to the Court’s orders. Any
22
     failure to comply with the Court’s Standing Order in this instance was entirely inadvertent and
23
     not intended as a way to skirt the Court’s rules regarding pre-filing summary judgment
24
     conferences. Windy City’s counsel take very seriously their duties and responsibilities as officers
25
     of the Court, and likewise endeavor to avoid burdening the Court with unnecessary disputes.
26
            A declaration of Mr. McCarty further detailing Windy City and its counsel’s efforts to
27
     comply with the Court’s Standing Order is attached hereto as Exhibit 1.
28
      PLAINTIFF’S WRITTEN STATEMENT                   3.                               4:16-CV-01730-YGR
      PURSUANT TO ORDER AT DKT. 143
         Case 4:16-cv-01730-YGR Document 145 Filed 01/25/19 Page 4 of 4



 1
     Dated: January 25, 2019                   Respectfully submitted,
 2
                                               /s/ Warren J. McCarty, III
 3                                             Warren J. McCarty, III (pro hac vice)
 4                                             Bradley W. Caldwell (pro hac vice)
                                               bcaldwell@caldwellcc.com
 5                                             Jason D. Cassady (pro hac vice)
 6                                             jcassady@caldwellcc.com
                                               John Austin Curry (pro hac vice)
 7                                             acurry@caldwellcc.com
                                               Warren J. McCarty, III (pro hac vice)
 8                                             wmccarty@caldwellcc.com
                                               CALDWELL CASSADY & CURRY
 9                                             2101 Cedar Springs Rd., Suite 1000
10                                             Dallas, TX 75201
                                               Telephone: (214) 888-4848
11                                             Facsimile: (214) 888-4849

12                                             BANYS, P.C.
                                               Christopher D. Banys         (SBN 230038)
13
                                               Jennifer L. Gilbert          (SBN 255820)
14                                             BANYS, P.C.
                                               1030 Duane Avenue
15                                             Santa Clara, CA 95054
                                               Tel: (650) 308-8505
16                                             Fax: (650) 353-2202
                                               cdb@banyspc.com
17                                             jlg@banyspc.com
18                                             Attorneys for Plaintiff,
                                               Windy City Innovations, LLC
19

20

21

22

23

24

25

26

27

28
      PLAINTIFF’S WRITTEN STATEMENT       4.                              4:16-CV-01730-YGR
      PURSUANT TO ORDER AT DKT. 143
